Case 3:17-cv-04372-CRB Document 84-4 Filed 09/18/20 Page 1 of 36




                   Exhibit 4
  Case
Case    3:17-cv-04372-CRBDocument
     5:15-md-02617-LHK     Document 84-4 Filed
                                  720-21 Filed 09/18/20
                                               03/10/17 Page
                                                        Page 288ofof36122




               Valuation of Patented Product Features

                                Greg M. Allenby Ohio State University
                                      Jeff Brazell The Modellers
                              John R. Howell Pennsylvania State University
                            Peter E. Rossi University of California, Los Angeles


              Ultimately, patents have value to the extent to which the product features
              enabled by the patents have economic value in the marketplace. Products that
              are enhanced by inclusion of patented features should generate incremental
              profits. Incremental profits can be assessed by considering demand for products
              with patented features and contrasting that demand with demand for the same
              product without the patented features. Profit calculations must be based on
              valid estimates of demand as well as assumptions about how competitive forces
              affect demand via computation of market equilibria. A conjoint survey can be
              used to estimate demand. Recently, conjoint methods have been applied in the
              patent setting, but the measures of value used are purely demand based and
              do not involve equilibrium profit calculations. We illustrate our method using
              the market for digital cameras and show that current methods can overstate
              the value of a patent.



                                                     1. Introduction
        Many patents derive their primary value from the product features that are
        enabled by practicing the patent. For example, consider a patent that can be
        construed to cover the so-called smart gestures of smartphone operating systems1
        (such as various ways of navigating and zooming in and out using finger swipes).
        This patent has value only to the extent that this feature is valued by consumers
        and not achievable by other methods with similar functionality that do not
        infringe the patent. This is nothing more than an application of the principle

          Rossi would like to acknowledge the Collins Chair, Anderson School of Management, University
        of California, Los Angeles, for research funding. Allenby thanks the Fisher College of Business at
        Ohio State University for generous research support.
          1
            This example is from recent patent litigation between Apple and Samsung (Apple Electronics Co.
        Ltd. v. Samsung Electronics Co. Ltd., No. 11-CV-1846 [N.D. Cal. December 2, 2011]).

        [Journal of Law and Economics, vol. 57 (August 2014)]
        䉷 2014 by The University of Chicago. All rights reserved. 0022-2186/2014/5703-0018$10.00


                                                               629



                               This content downloaded from 208.85.77.1 on Fri, 22 May 2015 19:19:23 PM
                                              All use subject to JSTOR Terms and Conditions
  Case
Case    3:17-cv-04372-CRBDocument
     5:15-md-02617-LHK     Document 84-4 Filed
                                  720-21 Filed 09/18/20
                                               03/10/17 Page
                                                        Page 389ofof36122

        630                          The Journal of LAW & ECONOMICS

        that demand elasticity (and hence market power) is driven by the extent to which
        competing products are substitutable for the focal product.
           Clearly, estimates of the demand or consumer valuation of product features
        are a vital part of the problem of patent valuation. However, our perspective is
        that the economic valuation of a patent does not end with a calibration of
        consumer demand for product features. The economic value of a patent should
        be based on the incremental profits that can accrue to firms that enhance their
        products with the features enabled by the patents.2 These incremental profits are
        based not just on consumer valuation of features (demand) but also on cost
        and competitive factors (supply). Therefore, incremental-profit calculations
        should be based on equilibrium profits. That is to say, we should consider equi-
        librium in the industry prior to addition of the product features enabled by the
        patent and then recompute the industry equilibrium after products are enhanced
        with the features covered by the patent. Incremental equilibrium profit calcula-
        tions can also provide an economically coherent basis for either reasonable-
        royalty or lost-profit calculations in the damages portion of patent litigation.
           Equilibrium profit calculations are accurate only if we can estimate the industry
        demand system, measure the marginal cost of feature enhancement, and correctly
        characterize the nature and extent of competition in the industry. Observational
        data on demand for products in the marketplace are often inadequate to estimate
        the demand for patented features, as there is no information on sales of products
        in the counterfactual case in which the patented features are absent from the
        industry. In addition, there may be inadequate price variation or concerns about
        price endogeneity that render observational data uninformative with respect to
        price sensitivity. Instead, a conjoint survey can be used to calibrate demand. A
        conjoint survey can be viewed as a market simulator in which consumers are
        asked to choose among hypothetical products whose features (including price)
        are varied in a randomized design.
           However, a conjoint survey, in and of itself, is not adequate to form the basis
        for equilibrium firm profit calculations. Not only must we calibrate demand for
        products, but we must also compute industry equilibria. This requires measures
        of costs, a demand system not only for the focal product but also for the major
        competing products, and an equilibrium concept. We argue that a differentiated-
        products demand system and a Nash equilibrium pricing game provide a rea-
        sonable basis for equilibrium calculations in many patent situations.
           The practice of patent valuation has typically not involved rigorous quantitative
        methods or the use of survey data. Instead, judgmental methods are often used
        without any compelling economic framework. Recently, however, survey-based
        methods of calibrating demand systems have begun to assume a role in some
        damage analyses (see, for example, Apple Electronics Co. Ltd. v. Samsung Elec-
          2
            To be precise, the economic value of a patent is the highest value of the patent in use. That is,
        the value is determined by the largest incremental profits that could accrue to the firm that adds
        the product feature or feature enhancement afforded by the patent.




                              This content downloaded from 208.85.77.1 on Fri, 22 May 2015 19:19:23 PM
                                             All use subject to JSTOR Terms and Conditions
  Case
Case    3:17-cv-04372-CRBDocument
     5:15-md-02617-LHK     Document 84-4 Filed
                                  720-21 Filed 09/18/20
                                               03/10/17 Page
                                                        Page 490ofof36122

                                     Valuation of Patented Features                                  631

        tronics Co. Ltd., No. 11-CV-1846 [N.D. Cal. December 2, 2011] and Microsoft
        Corp. v. Motorola Inc., 696 F.3d 872 [9th Cir. 2012]). In this early work, only
        pure demand-based measures of product feature value have been used. For
        example, it is possible to compute the change in average willingness to pay
        (WTP) as a patented feature is added to a product. A pure demand-based
        measure, WTP is only indirectly related to incremental firm profits. Similarly,
        the so-called willingness to buy (WTB) analysis of the gains and/or losses in
        market share attributed to patented product features does not consider price
        response to the introduction of new products with the patented features.
           In summary, we advocate using equilibrium outcomes (both price and shares)
        to determine the incremental economic profits that would accrue to a firm as
        a product is enhanced by patented features as a way of computing the economic
        value of a patent. To compute equilibrium outcomes, we will have to make
        assumptions about cost, the nature of competition, and the set of competitive
        offers. Conjoint studies have to be designed with this in mind. In particular,
        greater care to include an appropriate set of competitive brands, handle the
        outside option appropriately, and estimate price sensitivity precisely must be
        exercised. We illustrate our method using a conjoint survey for digital cameras
        and the addition of a swivel-screen display as the object of the valuation exercise.
        We show that other methods advocated in recent patent litigation (such as WTP
        and WTB) can overstate the value of a patent and inflate damages estimates.


                    2. Economic Valuation of Patents and an Economic
                                Basis for Patent Damages
           The primary source of value for many patents is to enable a firm to enhance
        a product with differentiating features. Economists who have studied innovation
        in products have emphasized the increase in consumer surplus afforded by the
        product innovations (see, for example, Trajtenberg 1989; Petrin 2002). While a
        social welfare point of view is certainly relevant for policy issues such as whether
        patents should exist in the first place, it is our view that the valuation of patents
        in the marketplace and the losses incurred from patent infringement are based
        on firm profitability. What a firm is willing to pay for a patent should be
        determined, at least in part, by the incremental profits that the features enabled
        by the patent can create. Similarly, the license fees or royalties charged for use
        of a patent should depend on the flow of incremental profits to the firm practicing
        the patent under license.
           To compute the incremental profits afforded by a patented feature, we must
        consider two states of the world. First, we consider a world without the focal
        feature. In this world, no firm will have access to the feature (or feature en-
        hancement). In this counterfactual world, firms would set prices in an industry
        equilibrium and obtain profits based not only on demand for the nonenhanced
        products but also on costs and the degree of competition. The value of the patent




                          This content downloaded from 208.85.77.1 on Fri, 22 May 2015 19:19:23 PM
                                         All use subject to JSTOR Terms and Conditions
  Case
Case    3:17-cv-04372-CRBDocument
     5:15-md-02617-LHK     Document 84-4 Filed
                                  720-21 Filed 09/18/20
                                               03/10/17 Page
                                                        Page 591ofof36122

        632                      The Journal of LAW & ECONOMICS

        is calculated by adding the patented feature to one or more existing products
        and recomputing the industry equilibrium. If the feature creates greater demand
        (increased consumer surplus or WTP), then the firm with the enhanced products
        may be able to earn higher profits than in the counterfactual world. However,
        we do not expect that industry equilibrium prices will remain the same in the
        new world with the enhanced products. Typically, firms whose products do not
        have the enhanced features will face stiffer competition for customers. In re-
        sponse, these firms will lower their prices, which results in a new industry
        equilibrium. It is the comparison of the focal firm’s profits in the new world
        with the enhanced product to the firms’ profits in the counterfactual world for
        the product without the feature that we advocate as a reasonable measure of the
        economic value of the patent.
           Patents, by their very nature, can have value only in oligopolistic industries
        with differentiated products. In industries (such as consumer electronics) with
        differentiated products and a relatively modest number of competitors, firms
        can earn rents on the patented features. In perfectly competitive industries or
        in the case of homogenous products, firms cannot generally earn rents on pat-
        ented features. This means that we must employ a model of differentiated product
        demand along with an appropriate equilibrium concept for oligopolistic indus-
        tries. We employ a characteristics-based discrete-choice model with heteroge-
        neous preferences (see, for example, Berry, Levinsohn, and Pakes 1995), which
        has now become standard for models of the demand for differentiated products.
        We compute a static Nash price equilibrium, conditional on a set of competing
        products defined by points in the characteristics space.
           Patent litigation has become a high-stakes game in which large damages claims
        are made for patents involving consumer products such as gaming consoles,
        smartphones, and tablet computers. The patents at stake in this litigation involve
        only a small subset of the features of these electronic devices. Therefore, the
        question of how to apportion value over a very large set of features is important.
        Conjoint surveys are beginning to be employed in order to determine what
        portion of demand or total consumer surplus originates in the patented features.
        While this is certainly an important first step toward valuing the features, it is
        not a complete solution to the damages problem. If a firm seeks damages from
        patent infringement, those damages are almost certainly in the form of either
        lost profits or license/royalty fees. If the firm that owns the patent also practices
        the patent, then a lost-profits analysis is appropriate. Only that portion of profits
        that can be ascribed to the patented features should form the basis of a lost-
        profits analysis. For example, in the case of Apple suing Samsung over infringe-
        ment of so-called smart-gesture patents, Apple practices the patent, as the iPhone
        embodies smart-gesture features. Apple contends that Samsung has infringed on
        these patents and therefore reduced Apple’s profits from what they would have
        been in the absence of infringement. This requires calculation of incremental
        profit that compares Apple’s profits in the counterfactual situation in which
        Samsung’s smartphone products do not contain features enabled by the patents




                          This content downloaded from 208.85.77.1 on Fri, 22 May 2015 19:19:23 PM
                                         All use subject to JSTOR Terms and Conditions
  Case
Case    3:17-cv-04372-CRBDocument
     5:15-md-02617-LHK     Document 84-4 Filed
                                  720-21 Filed 09/18/20
                                               03/10/17 Page
                                                        Page 692ofof36122

                                     Valuation of Patented Features                                  633

        with Apple’s profits earned in the marketplace in which Samsung’s products
        have smart-gesture features. Computation of the lost profits requires that we
        solve for two industry equilibria corresponding to the cases in which smart-
        gesture features are present or absent from Samsung’s products.
            In situations in which the plaintiff firm does not practice the patents under
        litigation, it is common to seek damages in the form of a license fee or reasonable-
        royalty analysis. The idea is that there should have been a negotiation between
        the owner of the patent and the firms accused of infringement to establish a
        license payment or royalty rate. Other than examining other market transactions
        involving licensing similar patents, there is no rigorous approach to establishing
        a license fee. In principle, the basis for this hypothetical negotiation should be
        the value of practicing the patent on the part of the licensee. That is, if the
        licensee incorporates the features enabled by the patent at issue, then this should
        generate a stream of incremental profits from the sales of the enhanced products.
        These incremental profits stem from a price premium that the licensee can charge
        for the enhanced product or from increased sales or both. The fundamental
        point is that these incremental profits should form the basis of the negotiation.
        In other words, the pie that is being split between the licensor and licensee is
        made from the incremental profits. Again, the methods advocated here can be
        used to compute the incremental profits. This should be the basis for the science
        of a reasonable-royalty analysis. The art continues to be answering the question
        of how the incremental profits are split between the licensor and licensee. Pre-
        sumably, this stems from the relative negotiating power of the two parties. We
        are not contributing to the question of how to establish a splitting rule, but,
        rather, we provide one way of establishing the profit base to be split.
            We now review how a conjoint survey method can form the basis of a valid
        demand system and, coupled with competitive assumptions, provide a way of
        computing incremental profits.


                3. Defining and Measuring Demand for Product Features
           Clearly, any valid paradigm for patent valuation must measure demand in the
        relevant market. The demand schedule facing any firm’s product can be con-
        structed from the distribution of preferences across the population of consumers.
        We take a characteristics view of products; that is, products are simply bundles
        of features or characteristics. Firms pick a particular bundle of features, which
        can be thought of as a point in the space of possible product configurations.
        The competitive structure of the industry is defined not only by the number of
        competing products but also by the positions of those products in the charac-
        teristics or product feature space. Given a set of products with associated demand,
        a competitive equilibrium can be computed, which enables computation of the
        incremental profits flowing to the firm offering a product with patented features.
           We use a standard model for the demand for differentiated products. Con-




                          This content downloaded from 208.85.77.1 on Fri, 22 May 2015 19:19:23 PM
                                         All use subject to JSTOR Terms and Conditions
  Case
Case    3:17-cv-04372-CRBDocument
     5:15-md-02617-LHK     Document 84-4 Filed
                                  720-21 Filed 09/18/20
                                               03/10/17 Page
                                                        Page 793ofof36122

        634                           The Journal of LAW & ECONOMICS

        sumers choose only one product at any one purchase occasion and may elect
        to not purchase any product. A firm introduces a product into the marketplace
        by announcing a particular configuration of product features or characteristics
        and a price. The demand schedule facing this firm is the expected sales of the
        product given the price, configuration of features, and distribution of preferences
        across consumers. For example, a digital camera product might consist of a
        brand name (for example, Sony), a particular resolution (measured in mega-
        pixels), a particular level of zoom performance, a style of display (swivel screen),
        and so forth. The firm announces a price for this product. Consumers evaluate
        this product and compare it with other products in the marketplace. Each con-
        sumer makes a choice, and these choices add up to total demand for the product.
        Each consumer is represented by a specific utility function that is specified by
        a set of utility weights on the product characteristics. A choice model can predict
        the probability that a consumer will pick a specific product from a set of products
        on the basis of the characteristics of each product and the weights that represent
        that consumer’s preferences for features.
                  3.1. The Standard Choice Model for Differentiated Product Demand
           The consumer faces a marketplace that consists of J products each specified
        by a characteristics vector xj and a price pj. If there are k characteristics, then
        the characteristics vector identifies the specific values of each of the k charac-
        teristics. In our example, xj p (Sony, 16 mp, 10# zoom, without swivel screen).
        Many characteristics have only a discrete set of possibly unordered values. For
        these characteristics (like the presence or absence of a swivel-screen display), we
        introduce a set of binary indicator or dummy variables into the characteristics
        vector. For example, if there are four major brands in the marketplace, then
        four indicator (zero/one) variables3 would be included in the characteristics
        vector.
           The utility derived from the purchase and use of any product is modeled via
        what has become a standard random utility model (McFadden 1983) for choice
        applications. The observed characteristics and price enter the utility for the jth
        brand in a linear fashion. An error term is introduced to account for unobserved
        factors that influence choice. The error term is often interpreted as representing
        unmeasured characteristics that influence choice-specific utility. In the equation
                                                 uj p b x j ⫺ bp pj ⫹ ␧j ,                               (1)
        xj is a k # 1 vector of attributes of the product, including the feature that requires
        valuation. For mathematical convenience, it is assumed that the error terms have
        an extreme-value type I or Gumbel distribution. Consumers are assumed to
        know the realization of the error term and simply choose the alternative with
        maximum total utility.
            To derive the standard choice model, we must calculate the probability that

          3
              Unlike standard regression models, a characteristics model does not have an intercept.




                               This content downloaded from 208.85.77.1 on Fri, 22 May 2015 19:19:23 PM
                                              All use subject to JSTOR Terms and Conditions
  Case
Case    3:17-cv-04372-CRBDocument
     5:15-md-02617-LHK     Document 84-4 Filed
                                  720-21 Filed 09/18/20
                                               03/10/17 Page
                                                        Page 894ofof36122

                                     Valuation of Patented Features                                  635

        the jth alternative has the maximum utility, employing the assumption that the
        error terms have a Gumbel distribution with a scale parameter of 1. That is,
        since we do not observe the error terms but only the deterministic portion of
        utility, there is an entire region of possible errors that are consistent with the
        choice of a specific alternative. To derive the choice probability, we have to
        integrate over this region of possible values of the errors using the joint distri-
        bution of the errors. The fact that the error terms have positive support (can
        take on, in theory, any value in the interval (⫺⬁, ⬁)) means that any choice
        alternative is possible even if the deterministic portion of utility for that choice
        alternative is small relative to all other alternatives. The Gumbel distribution
        produces a standard logit model for the choice of products:
                                                      exp (b x j ⫺ bp pj )
                                    Pr ( j ) p
                                                   冘jp1
                                                     J                        .                      (2)
                                                        exp (b x j ⫺ bp pj )
           It should be noted that utility is measured only on an interval scale with an
        arbitrary origin. That is, the same number can be added to the utility of all J
        alternatives without altering which alternative has maximum utility or the choice.
        This property is nothing more than the statement that only relative utility matters
        in choice models. We can arbitrary assign one of the products as the base
        alternative and express utility relative to this base alternative. In most situations,
        it is reasonable to assign the outside option as the base alternative. That is, one
        of the possibilities is that the consumer decides not to purchase one of the J
        products and spends his or her money on other types of goods. For example,
        not everyone has a point-and-shoot digital camera. This is because the base
        utility for nonpurchase is higher for some than the utility they would obtain net
        of price from purchasing in the product category. It is common, therefore, to
        assign a utility of 0 to the outside option, and, therefore, the utility for each of
        the J products is expressed relative to the outside option of nonpurchase. Thus,
        a model with the outside option, or possibility of nonpurchase of any of the J
        products, can be written as
                                                                exp (b x j ⫺ bp pj )
                                                         1 ⫹ 冘jp1 exp (b x j ⫺ bp pj )
                                          Pr (j ) p            J                       ;
                                                                                                     (3)
                                                        1
                                            1 ⫹ 冘jp1 exp (b x j ⫺ bp pj )
                         Pr (No Purchase) p       J                        .

          Of course, most firms do not observe the choice decisions of individual con-
        sumers. Instead, firms face the aggregate demand for their products, which is
        the sum of the quantities demanded by each possible consumer. In most product
        markets, there is a very large number of potential customers. It is well docu-
        mented that consumers differ dramatically (Allenby and Rossi 1999) in their
        preferences. In the context of our choice model, this means that consumers have
        very different utility weights b. For example, some consumers are very price




                          This content downloaded from 208.85.77.1 on Fri, 22 May 2015 19:19:23 PM
                                         All use subject to JSTOR Terms and Conditions
  Case
Case    3:17-cv-04372-CRBDocument
     5:15-md-02617-LHK     Document 84-4 Filed
                                  720-21 Filed 09/18/20
                                               03/10/17 Page
                                                        Page 995ofof36122

        636                      The Journal of LAW & ECONOMICS

        sensitive and regard all digital cameras as roughly equivalent in terms of per-
        formance and features. For these consumers, choice is a matter of locating the
        lowest priced alternative. Others may be less price sensitive and more loyal to
        specific brands. In terms of product features, some consumers assess little or no
        value to the patented feature, while others may accord it substantial value. The
        best way to think about this is that there is a continuum of preferences for any
        one characteristic rather than only a small number of segments, or types of
        consumers. In this situation, the consumer population is best thought of in terms
        of the distribution of preferences. The fact that there is a very large number of
        different types of consumers (each with different preferences) means that we
        can think of there being a continuous distribution of consumer preferences. This
        continuous distribution is represented by a density, p(b, bp). To sum over all
        possible consumers to create aggregate demand is the same as averaging the
        choice probabilities with respect to the density of consumer preferences. In the
        equation

                           Salesj p M #           冕   Pr ( jFb, bp )p(b, bp )dbdbp ,                 (4)

        M is the total size of the market (the number of total potential customers). The
        choice probability average over the distribution of preferences is the market share
        that the firm can expect to attain given the configuration of the product char-
        acteristics and price. In this model in which consumers buy at most only one
        product, market share is equivalent to unit sales.
           Product features have value to the extent to which consumers obtain utility
        from them. For example, if the first product characteristic is a patented product
        feature, then demand for that feature depends on the distribution of the first
        element of the b vector over the population of potential customers. If most
        consumers place positive and substantial weight on the patented feature, then
        the firm can increase sales by adding the feature while keeping the price constant
        or maintain sales with a higher price. Economic valuation of any product feature
        will require estimation of the demand system given by equations (3) and (4).

                                          3.2. Estimating Demand
           We have seen that valuation of a product feature must be driven on the demand
        side by the utility weight accorded that feature and the distribution of these
        utility weights across individuals. Thus, a critical, but not the only, component
        of patent valuation is to estimate the demand system. In particular, we must
        estimate the distribution of utility weights for the patented product feature, which
        requires observing demand for products with and without this particular feature.
        We should start by delineating the set of features that determine demand for
        this type of product or product category. This list might be very extensive. For
        example, new versions of a smartphone may incorporate changes to over 1,000
        different features, only some of which we are interested in valuing for patent




                          This content downloaded from 208.85.77.1 on Fri, 22 May 2015 19:19:23 PM
                                         All use subject to JSTOR Terms and Conditions
 Case
Case   3:17-cv-04372-CRB Document
     5:15-md-02617-LHK    Document720-21
                                   84-4 Filed
                                         Filed09/18/20
                                               03/10/17 Page
                                                         Page10
                                                              96ofof36
                                                                     122

                                     Valuation of Patented Features                                  637

        purposes. If we could specify a list of the product features or characteristics, we
        would then, in an ideal world, conduct controlled experiments in which product
        features and prices are varied according to a randomized orthogonal design. We
        would also want to observe individual demand or choice decisions. With this
        panel data structure (multiple observations for the same consumer), we could
        estimate the utility weights for a sample of consumers. This would provide an
        estimate of the distribution of preference parameters and allow us to construct
        an estimate of aggregate demand. From this aggregate demand estimate, we could
        then undertake some type of equilibrium analysis to compare firm profits for
        products with and without the patented feature.
           From a practical point of view, the estimation of demand for patented features
        may require data not available to us. Typically, we have access only to aggregate
        sales or market share data for a small number of time periods. With a great deal
        of aggregate share data, it is possible, in principle, to estimate the distribution
        of utility weights, but with only small number of observations, these estimates
        are apt to be unreliable. More important, we typically do not have access to data
        in which the same product (in terms of brand and other relevant characteristics)
        is sold both with and without the patented feature. Without variation in the
        inclusion of the patented feature, no amount of data, at either the aggregate or
        consumer level, will allow us to estimate the utility weights accorded the patented
        feature.
           In some cases, we can observe aggregate sales of a product in a time series
        in which the feature is added at some point during the time series. Again, we
        might consider using this time-series variation as a way of identifying the value
        of the patented feature. However, such analysis must also control for other
        changes in the market such as the feature composition of competing brands.
        Moreover, for many consumer products, there is very little time-series variation
        in prices. Without variation in prices, we will not be able to determine how
        consumers might trade off the utility they obtain for the patented feature against
        an increase in price. For example, consider the addition of fourth-generation
        (4G) technology to smartphones. There is a times series of aggregate sales for
        smartphones both before and after the introduction of 4G technology. However,
        the prices of smartphones do not vary much over time, which makes it difficult
        to determine what sort of price premium the addition of 4G could command.
           In observational data, we also face the problem of omitted product charac-
        teristics and price endogeneity (see, for example, Berry, Levinsohn, and Pakes
        1995). No matter what set of characteristics we are able to measure and add to
        our demand model, one can always make the argument that there are omitted
        or unmeasured product characteristics that drive demand. If this is the case, then
        we might expect that firms set prices, in part, with reference to these omitted
        characteristics. This means that prices are not exogenous, and typically the utility
        weight on price bp would be biased downward. In general, there may be un-
        observed drivers of demand that are correlated with price, and thus we cannot




                          This content downloaded from 208.85.77.1 on Fri, 22 May 2015 19:19:23 PM
                                         All use subject to JSTOR Terms and Conditions
 Case
Case   3:17-cv-04372-CRB Document
     5:15-md-02617-LHK    Document720-21
                                   84-4 Filed
                                         Filed09/18/20
                                               03/10/17 Page
                                                         Page11
                                                              97ofof36
                                                                     122

        638                      The Journal of LAW & ECONOMICS

        use all of the variation in price (however small in the first place) to estimate
        the price coefficient.
           In summary, standard observational data are inadequate for valuation of pat-
        ented features for four reasons: we often do not observe the same product with
        and without the patented feature, we have only a short time series of aggregate
        data, there is often little or no price variation, and what price variation we
        observe may be confounded with unobserved or unmeasured product charac-
        teristics, which results in endogeneity biases.
           To overcome the shortcomings of observational data, the only real option
        would be to collect experimental demand data at the consumer level. This might
        appear impractical in the context of patent litigation. It certainly would require
        time and a level of resources typically not available in the litigation process.
        Instead, we can employ a survey-based experimental method called conjoint
        analysis to conduct what amounts to controlled, but simulated, experiments at
        the consumer level. With modern Bayesian statistical methods, these data can
        be used to obtain estimates of the distribution of consumer preferences and
        aggregate demand that can then be used to compute a profit-based measure of
        product value.

                         3.3. Conjoint Surveys and Demand Estimation
           While it may be impractical to conduct field experiments in which patented
        features are added and removed from products to assess demand, it is possible
        to devise a survey-based simulation that achieves the same end. In a choice-
        based conjoint survey, products are described as bundles of characteristics. A
        survey respondent is recruited and confronted with a sequence of choice tasks.
        In each task, the respondent is asked to choose from a menu of hypothetical
        products described by their characteristics. Figure 1 shows a typical choice task
        from a survey designed to measure demand for digital cameras. The respondent
        is asked to choose between four hypothetical cameras. Each hypothetical camera
        is described by seven characteristics. Each characteristic has a number of values
        or levels. For example, price has four possibilities spread over the range from
        $79 to $379, while there are only two possibilities for the swivel-screen feature
        (present or not). In addition, the respondent is given the option of electing not
        to purchase any of the products offered in each choice task screen.
           The respondent is faced with a small number of choice tasks (in this survey
        there were 16 choice tasks, or screens). The conjoint choice task is designed to
        simulate a marketplace in which products are described by their features. In
        making choices, respondents reveal their preferences for each of the product
        characteristics (including the patented feature) in the same way as they would
        in the marketplace. Thus, conjoint surveys are designed to measure preferences
        in the spirit of revealed-preference theory. That is, we are not asking each re-
        spondent directly, what is the maximum you would be willing to pay for this
        camera, or how important is feature A relative to feature B? Instead, we deduce




                          This content downloaded from 208.85.77.1 on Fri, 22 May 2015 19:19:23 PM
                                         All use subject to JSTOR Terms and Conditions
Case 5:15-md-02617-LHK Document 720-21 Filed 03/10/17 Page 98 of 122
 Case 3:17-cv-04372-CRB Document 84-4 Filed 09/18/20 Page 12 of 36




                                                                                                                                                Figure 1. Conjoint survey choice task screen
                                                                     This content downloaded from 208.85.77.1 on Fri, 22 May 2015 19:19:23 PM
                                                                                    All use subject to JSTOR Terms and Conditions
 Case
Case   3:17-cv-04372-CRB Document
     5:15-md-02617-LHK    Document720-21
                                   84-4 Filed
                                         Filed09/18/20
                                               03/10/17 Page
                                                         Page13
                                                              99ofof36
                                                                     122

        640                      The Journal of LAW & ECONOMICS

        what these preferences are via simulated choice behavior. The assumption is that
        the preferences that respondents reveal in the conjoint exercise are the same as
        the preferences that dictate behavior in the marketplace. There is a long history
        of successful application of conjoint methodology and surveys in forecasting
        demand for new products and customer response to price changes (see Orme
        [2009] for many examples).

                                           3.3.1. Conjoint Design
           To undertake a rigorous conjoint survey for the purpose of estimating demand
        for patented features, specific criteria must be met. A representative sample must
        be used, major product features must be included in the design, product features
        or characteristics must be described in terms meaningful to the respondents, a
        proper randomized experimental design must be used to select the combinations
        of characteristics and levels used in the conjoint survey, the outside or no-choice
        option must be included, and the major set of competitive brands must be
        included.

                                        3.3.2. Sampling Procedure
           In any survey, we are extrapolating or projecting from the sample to the
        relevant population. In the application of conjoint surveys to patent valuation,
        the relevant population is the population of potential customers for the product
        category. The best way to ensure representativeness for this population is to start
        with a representative sample of all consumers in the United States and then
        screen this sample to those who are in the market for the products under
        consideration. The only sampling procedures that can guarantee representative-
        ness are random-sampling procedures. For example, if we have a list of all U.S.
        residents, we would select respondents at random (each respondent is equally
        likely) for the screening portion of the survey.
           Unfortunately, much survey work today is done with Internet panels that are
        not random samples. An Internet panel is a group of potential respondents who
        have indicated a willingness to take surveys using Web-based methods. Invitation
        e-mail messages with a link to the survey are sent to a random sample of the
        Internet panel. The problem with most Internet panel providers is that the
        Internet panelists are harvested via display ads and e-mail lists. This is what
        statisticians call a convenience sample, in that the sample is collected by any
        means necessary and is not designed to be representative of any population. The
        fact that only a random sample of the entire Internet panel is invited does not
        mean that the final sample of screened respondents is a random sample of the
        population of potential customers. Yeager et al. (2011) document that nonran-
        dom Internet panels can yield biased estimates of population quantities. There
        are Internet providers who attempt a close approximation to random samples.
        If at all possible, higher-quality providers should be used.
           If the survey sample is not obtained via high-quality, screened random samples,




                          This content downloaded from 208.85.77.1 on Fri, 22 May 2015 19:19:23 PM
                                         All use subject to JSTOR Terms and Conditions
  Case
Case    3:17-cv-04372-CRBDocument
     5:15-md-02617-LHK     Document 84-4 Filed
                                  720-21 Filed 09/18/20
                                               03/10/17 Page
                                                        Page 14
                                                             100ofof36122

                                         Valuation of Patented Features                                         641

        then it is still possible to use the sample but only if checks for representativeness
        are made. The typical check for representativeness is to compare the demographic
        characteristics of the prescreened sample (this requires asking demographic ques-
        tions prior to screening) with census-based demographics. This assures repre-
        sentativeness only if the product preferences of consumers are highly correlated
        with demographics. For example, we could find that our sample collected by
        nonscientific methods is representative on the basis of the gender demographic
        variable. That is, the sample proportion of women is the same as the population
        proportion. This does not, however, guarantee that the views of our sample with
        respect to a specific product feature are representative of the relevant population.
        This would be true only if preferences for the product feature are closely related
        to the gender of the consumer. Clearly, for most products, demographics cannot
        explain very much of the variation in brand and feature preferences. Our rec-
        ommendation is that variables more closely related to the product category be
        used. For example, if we were doing a survey of smartphones, we might insert
        questions about ownership of smartphones by make or model and compare the
        market shares of our survey with those known in the U.S. market.
           Considerations of sample representativeness are critical to the reliability and
        generalizability of any survey, conjoint or otherwise. No survey evidence should
        be considered admissible or relevant unless evidence of representativeness is
        provided.
                                    3.3.3. Inclusion of Product Features
           The heart of the demand for product features is a specification of the relevant
        product characteristics. For many products, the number of features is so large
        that it would seem impractical to ever attempt to apportion the utility or demand
        that can be ascribed to any one feature. One reaction is that this makes any
        characteristics approach to demand impractical. However, the logit choice model
        of demand in equation (1) has an important property called the irrelevance of
        irrelevant alternatives (IIA) (see, for example, Train 2003). This property implies
        that any set of characteristics that are constant across choice alternatives drop
        out of the choice probabilities. For example, partition the characteristics vector
        into two parts, (x0, x1). The vector segment x0 varies across choice alternatives
        while the vector segment x1 does not:
                                            exp (b0 x 0,j ⫹ b1 x 1)               exp (b0 x 0,j)
                             Pr ( j ) p
                                          冘 exp (b x                               冘 exp (b x
                                                                               p                            .   (5)
                                             j
                                                        
                                                        0   0,j   ⫹ b1 x 1)        j
                                                                                              
                                                                                              0   0,j   )
        The IIA property of a logit model4 means that if consumers assume that only a
        subset of the characteristics are varied while all other characteristics are constant
        across choice alternatives, then we can construct valid demand estimates by testing
          4
            It should be noted that although we are assuming that the irrelevance of irrelevant alternatives
        holds at the individual consumer level, this does not mean that it holds as a property of the aggregate
        demand system.




                              This content downloaded from 208.85.77.1 on Fri, 22 May 2015 19:19:23 PM
                                             All use subject to JSTOR Terms and Conditions
  Case
Case    3:17-cv-04372-CRBDocument
     5:15-md-02617-LHK     Document 84-4 Filed
                                  720-21 Filed 09/18/20
                                               03/10/17 Page
                                                        Page 15
                                                             101ofof36122

        642                            The Journal of LAW & ECONOMICS

        only a subset of relevant product characteristics. This greatly enhances the power
        of a choice-based conjoint survey. In theory, as long as we assume that the logit
        model of demand is correct, we have to examine only a subset of product features.
        We will have to instruct respondents to assume, in making their choices, that all
        other features are constant. This is common in conjoint surveys.
           In contrast, aggregate demand modeling with observational data does not hold
        the unobserved characteristics constant across products. If we do not observe
        important product features, then we might find that prices are determined, in
        part, by the unobserved features, which creates an endogeneity bias problem.
        We would have to find variables, called instruments, that move prices but are
        uncorrelated with the unobserved characteristics. It can be difficult to identify
        such variables. In theory, this is not a problem in a conjoint survey because the
        respondents are specifically instructed to assume that all features or characteristics
        other than those varied in the survey are constant across alternatives.
           Taken literally, the IIA property means that we could conduct a conjoint survey
        with only two characteristics—the patented feature and price. In this extreme
        case, we are constructing a very unrealistic simulation of the marketplace.5 For
        example, if one of the hypothetical products in the choice task has a very high
        price, it is unlikely that the respondents will hold constant other features. Their
        natural inclination is to assume that, perhaps, the high price indicates that this
        hypothetical product has very important features that are missing from the
        alternatives. This violation of the hold-constant instruction is much less likely
        if other important features are included in the conjoint survey design. This means
        that, even though we may wish to test only a small number of patented features,
        we must include many of the other important features in the product. This, of
        course, does not mean that we have to include all features of the product, a
        typical criticism of conjoint methods. All scientific models are abstractions that
        attempt to capture the important aspects of the problem. For example, when
        Consumer Reports provides comparisons of cars, smartphones, televisions, or
        other consumer products, it does not list all features but, instead, concentrates
        on the important features. It is important to undertake research prior to the
        conjoint survey design to determine the major and most important features of
        the product.
           There are cases in which conjoint designs have been used that test only patented
        product features and do not include other important product features. Not only
        does this invite the respondents to make attributions that are not correct, but
        it also calls attention to the patented features. This practice can lead to an
        overstatement of feature value.
                                           3.3.4. Description of Features
         A general principle of conjoint survey design is that the product characteristics
        must be defined in terms that are understandable and meaningful to the re-
          5
              As Orme (2009, p. 91) puts it, “realism begets better data.”




                                This content downloaded from 208.85.77.1 on Fri, 22 May 2015 19:19:23 PM
                                               All use subject to JSTOR Terms and Conditions
  Case
Case    3:17-cv-04372-CRBDocument
     5:15-md-02617-LHK     Document 84-4 Filed
                                  720-21 Filed 09/18/20
                                               03/10/17 Page
                                                        Page 16
                                                             102ofof36122

                                     Valuation of Patented Features                                  643

        spondents. For example, smartphone battery capacity should be specified in terms
        of battery life in use rather than in units of capacity such as milliamperes. This
        is a particularly challenging problem with patented features. Patents often de-
        scribe a very specific apparatus or, in the case of a method patent, a specific set
        of steps that must be undertaken to practice the patent. For example, it might
        be impossible to obtain a patent for a generic functionality such as transmitting
        pictures in e-mail messages, but there may be patents that describe a specific
        method for attaching a picture file to an e-mail message. A conjoint survey that
        construes this patented feature as simply the ability to send pictures via e-mail
        messages would overstate the value of the patent. It may well be the case that
        it is possible to send pictures via e-mail messages using a method that does not
        infringe on the specific patent in question. If this noninfringing alternative pro-
        vides the same functionality to the user, then there is no point in doing a conjoint
        survey. However, if alternatives to the patent provide inferior functionality, then
        the conjoint survey must be designed to value this specific functionality. For
        example, if the patented technology provides greater speed or reliability of trans-
        mission, then the challenge in the conjoint survey is to describe diminished speed
        or reliability to the survey respondent.
           For patent litigation, it is important that the conjoint survey relate as closely
        as possible to the actual specifications or construals of the patent. If there are
        noninfringing alternatives, then the conjoint survey must be designed to test the
        relative value of the patented feature to the noninfringing alternatives. Features
        and functionality must be described to the respondent in simple and meaningful
        terms. This may involve the use of graphics and video descriptions.
           There is no question that many patents are complex, and there will still be
        much debate as to the appropriate construal of the patent. We do not offer a
        solution to this problem, which will certainly continue to be much debated in
        the litigation process. However, our main point is that the valuation of patents
        depends critically on the valuation of product features. In order to construct a
        meaningful survey to value these features, descriptions of the features must be
        understandable by the survey respondents. This certainly means that careful
        pretesting will be required (for a discussion on surveys and pretesting, see Sheats-
        ley 1983).

                                       3.3.5. Experimental Design
           Conjoint surveys are properly viewed as experiments in which the products
        considered in the simulated choices are designed for maximum discrimination
        between features. Once a set of characteristics or features (called attributes in
        the conjoint literature) are selected, then the levels of these attributes must be
        selected. For example, if we include megapixels as a characteristic, or attribute,
        of digital cameras, then we need to select the specific values (for example, 10
        or 16 mp). Given the set of attributes and the possible levels for each attribute,
        the conjoint design task then consists of creating hypothetical products as bundles




                          This content downloaded from 208.85.77.1 on Fri, 22 May 2015 19:19:23 PM
                                         All use subject to JSTOR Terms and Conditions
  Case
Case    3:17-cv-04372-CRBDocument
     5:15-md-02617-LHK     Document 84-4 Filed
                                  720-21 Filed 09/18/20
                                               03/10/17 Page
                                                        Page 17
                                                             103ofof36122

        644                      The Journal of LAW & ECONOMICS

        of these attributes and specific levels. While this is a highly technical subject
        (see, for example, Box and Draper 1987, chs. 4 and 5), the central intuition is
        that we must vary each attribute independently of the other attributes in order
        to learn about the utility weights for each attribute. For example, we cannot
        always have those products with the patented feature be priced higher than those
        hypothetical products without the feature.
           There are well-known and reliable ways of automatically generating choice
        tasks that will yield maximally informative and balanced choice task designs. It
        is this experimental design that makes conjoint surveys especially valuable, as
        these designs create hypothetical products with configurations for the purpose
        of revealing survey respondents’ preferences. In the marketplace, we tend to see
        less independent variation of product features and price.

                                        3.3.6. The Outside Option
           In the real marketplace, not all potential customers purchase one of the avail-
        able products. For example, although the market penetration of digital cameras
        is high, not everyone has one. This means that, in order to be realistic, the
        conjoint study must include the outside option, “none of the above,” to allow
        respondents to opt out of the purchase. This is especially important in the
        evaluation of new product features. Firms invest in the development of new
        patented features in order to compete for customers not only with existing
        products but also with the hope of attracting new customers into the market.
        For example, the design features incorporated into the first iPad greatly expanded
        the market for tablet computers. If the outside option is not included in the
        conjoint study, then demand can come only at the expense of competing products
        with no growth in the overall market.
           Practitioners of conjoint surveys have found that how the outside option is
        included makes a difference. Just adding a column for “none of the above” has
        been found to cause respondents to overstate their purchase intentions (Brazell
        et al. 2006). One possible explanation for this overly optimistic reported behavior
        is that respondents do not pay sufficient attention to the price attribute. Another
        is that respondents sometimes feel awkward rejecting products in which they
        believe the conjoint survey designer has a personal stake. It is common to use
        a dual-response mode of incorporating the outside option. In the choice task,
        respondents are forced to choose one option that is their preferred option. Then
        the respondents are asked explicitly if they would purchase their preferred prod-
        uct at the stated price.

                                3.3.7. The Set of Competing Brands
          Our method of valuing a patented feature is to compute the incremental profits
        that the patent holder would earn from including the patented feature in the
        product. This depends on the structure of competition in the market. Com-
        petition is defined both by the number of competitors and by the position of




                          This content downloaded from 208.85.77.1 on Fri, 22 May 2015 19:19:23 PM
                                         All use subject to JSTOR Terms and Conditions
  Case
Case    3:17-cv-04372-CRBDocument
     5:15-md-02617-LHK     Document 84-4 Filed
                                  720-21 Filed 09/18/20
                                               03/10/17 Page
                                                        Page 18
                                                             104ofof36122

                                     Valuation of Patented Features                                  645

        their products in the marketplace. Unless competing brands are included in the
        conjoint analysis, it will be impossible to make realistic estimates of the profits
        that can be realized from the patented feature.
           This point seems to be lost on some involved in patent damages calculations.
        If a firm is accused of infringement, there is the natural inclination to focus on
        the value of the feature for the products accused of infringement. The evolution
        of thought in patent damages is that not all sales of the accused infringing
        products are due entirely to the contribution of the infringing feature. For this
        reason, the emphasis has been on decomposing the value of the feature in terms
        of what incremental sales are attributed to the infringement. This has contributed
        to the attraction of conjoint methods, which offer the possibility of decomposing
        demand. However, it is clear that if the infringing products were removed from
        the market, the patent holder’s products that practice the patent would garner
        only some of the sales of the infringing product. Furthermore, the prices in the
        market would be expected to adjust to the withdrawal of the infringing products.
        Without a realistic demand system for all major brands in the market, it is not
        possible to calculate a meaningful new industry equilibrium for the world without
        the infringing products.
           In summary, conjoint surveys when properly designed, pretested, and applied
        to representative samples can be used to estimate industry demand for patented
        product features. However, a proper valuation of patented features does not end
        with the production of conjoint data. These data must be analyzed to produce
        reliable estimates of aggregate demand for the relevant firms, and we must
        undertake equilibrium calculations.


                                     4. Equilibrium Calculations
           The value of a patent is ultimately derived from the profits that accrue to
        firms who practice the patent by developing products that utilize the patented
        technology. In fact, the standard economic argument for allowing patent holders
        to sell their patents is that patents will eventually find their way into the hands
        of those firms who can best utilize the technology to maximize demand and
        profits. We believe that a reasonable measure of the economic value of feature
        enhancement is the incremental profits that the patented feature will generate.
        In the equation
                              Dp p p ( p eq, m eqFA*) ⫺ p ( p eq, m eqFA) ,                          (6)
        p is the profits associated with the industry equilibrium prices and shares given
        a particular set of competing products, which is represented by the choice set
        defined by the attribute matrix; A* refers to the set of competing products, one
        or more of which has been enhanced by the addition of the patented feature;
        and A refers to the set of products without feature enhancement. This definition
        allows for both price and share adjustment as a result of feature enhancement.
           In order to compute incremental profits as in equation (6), we must make




                          This content downloaded from 208.85.77.1 on Fri, 22 May 2015 19:19:23 PM
                                         All use subject to JSTOR Terms and Conditions
  Case
Case    3:17-cv-04372-CRBDocument
     5:15-md-02617-LHK     Document 84-4 Filed
                                  720-21 Filed 09/18/20
                                               03/10/17 Page
                                                        Page 19
                                                             105ofof36122

        646                          The Journal of LAW & ECONOMICS

        assumptions about the demand for product features, costs, and competitive
        structure. Finally, we use the standard Nash price equilibrium concept to compute
        equilibrium prices. We assume the following:
           1. a standard heterogenous logit demand specification that is linear in the
              attributes (including price),
           2. a cost specification with constant marginal cost,
           3. single-product firms,
           4. no exit (firms cannot exit or enter the market after product enhancement
              takes place), and
           5. static Nash price competition.
        Assumptions 2 and 3 can be easily relaxed. Assumption 1 can be replaced by
        any valid or integrable demand system. Assumptions 4 and 5 cannot be removed
        without imparting considerable complexity to the equilibrium computations.
           The standard static Nash equilibrium in a market for differentiated products
        is a set of prices that simultaneously satisfy all firms’ profit-maximization con-
        ditions. Each firm chooses a price to maximize its profits, given the prices of all
        other firms. These conditional demand curves are sometimes called the best
        response of the firm to the prices of other firms. An equilibrium, if it exists,6 is
        a set of prices that are simultaneously the best response or profit maximizing
        for each firm given the others.
           In a choice setting, firm demand is
                                    p(pjFp⫺j ) p M⺕[Pr (jFp, A)](pj ⫺ cj ),                               (7)
        where M is the size of the market, p is the vector of the prices of all J firms in
        the market, and cj is the marginal cost of producing the firm’s product. The
        expectation is taken with respect to the distribution of choice model parameters.
        In the logit case,7

                        ⺕[Pr ( jFp, A)] p         冕冘    exp (b a j ⫺ bp pj )
                                                         j   exp (b a j ⫺ bp pj )
                                                                                     p(b, bp )dbdbp .     (8)

        The first-order conditions of the firm are

                           ⭸p
                           ⭸pj
                               p⺕
                                   ⭸
                                  ⭸pj  [                        ]
                                      Pr ( jFp, A) (pj ⫺ cj ) ⫹ ⺕[Pr ( jFp, A)].                          (9)

           The Nash equilibrium price vector is a root of the system of nonlinear equa-
          6
            There is no guarantee that a Nash equilibrium exists for a heterogeneous logit demand model.
          7
            We do not include a marketwide shock to demand, as we are not trying to build an empirical
        model of market shares. We are trying to approximate the firm problem. In a conjoint setting, we
        abstract from the problem of omitted characteristics, as the products we use in our market simulators
        are defined only in terms of known and observable characteristics. Thus, the standard interpretation
        of the marketwide shock is not applicable here. Another interpretation is that the marketwide shock
        represents some sort of marketing action by the firms (for example, advertising). Here we are directly
        solving the firm pricing problem and holding fixed any other marketing actions. This means that
        the second interpretation of the marketwide shock as stemming from some unobservable firm action
        is not applicable.




                              This content downloaded from 208.85.77.1 on Fri, 22 May 2015 19:19:23 PM
                                             All use subject to JSTOR Terms and Conditions
  Case
Case    3:17-cv-04372-CRBDocument
     5:15-md-02617-LHK     Document 84-4 Filed
                                  720-21 Filed 09/18/20
                                               03/10/17 Page
                                                        Page 20
                                                             106ofof36122

                                        Valuation of Patented Features                                  647

        tions that define the first-order condition for all J firms. That is, if we define

                                                           ⎡h (p) p ⭸p ⎤




                                                           ⎢ ⎥
                                                                    ⭸p1
                                                             1


                                                                            ⭸p
                                                               h2 ( p ) p
                                                                            ⭸p2
                                              h (p ) p                              ,                   (10)
                                                                     _

                                                                            ⭸p
                                                               hJ (p) p
                                                           ⎣                ⭸pJ ⎦

        then the equilibrium price vector p* is a zero of the function h(p). There are
        computational issues in both evaluating the firm first-order conditions and com-
        puting the root of the system of equations given in equation (10). We refer the
        reader to Allenby et al. (2014) for details.


                          5. Willingness to Pay and Willingness to Buy
           In some recent patent cases, valuation of patents and associated product fea-
        tures is conducted via either WTP or WTB analysis. The concept of WTP should
        be defined as the monetary amount required to compensate a consumer for the
        loss of product value. For example, WTP for a product is the amount of extra
        income that must be given to the consumer so that the consumer is indifferent
        between purchasing the product and not purchasing the product but receiving
        the extra income. The concept of WTP for a patented product feature can be
        defined as the difference between WTP for a product with the enhanced feature
        and WTP for a product that is identical in every way except that the product
        no longer has the feature. The concept of WTB is often defined as the increase
        in product sales or market share that can be obtained by the addition of the
        feature to an existing product but holding prices constant.
           As such, the WTP and WTB measures cannot be measures of the market
        value of a product feature,8 as they do not directly relate to what incremental
        profits a firm can earn on the basis of the product feature. The WTP and WTB
        measures utilize only demand-side information and are independent of costs or
        the competitive structure of the industry. That is, WTP will be the same no
        matter how strong the competition is for the focal firm’s customer base. The
        WTB measure holds prices fixed and does not allow the industry to adjust to a
        new pricing equilibrium.
          8
            Ofek and Srinivasan (2002) define the market’s value for an attribute improvement as the amount
        by which a firm can raise the price when the feature is added to a product and still command the
        same market share. This is a willingness-to-pay (WTP) measure and is not based on any market
        equilibrium computation.




                             This content downloaded from 208.85.77.1 on Fri, 22 May 2015 19:19:23 PM
                                            All use subject to JSTOR Terms and Conditions
  Case
Case    3:17-cv-04372-CRBDocument
     5:15-md-02617-LHK     Document 84-4 Filed
                                  720-21 Filed 09/18/20
                                               03/10/17 Page
                                                        Page 21
                                                             107ofof36122

        648                          The Journal of LAW & ECONOMICS

                        5.1. Computing Willingness to Pay with Conjoint Data
           What is called WTP in the conjoint literature is one attempt to convert the
        part worth of the focal feature f to the dollar scale. Using a standard dummy
        variable coding, we can view the part worth of the feature as representing the
        increase in deterministic utility that occurs when the feature is turned on.9 If
        the feature part worth is divided by the price coefficient,10 then we have converted
        to the dollar scale, which is a ratio scale. Some call this a WTP for the product
        feature:
                                                                      bf
                                                       WTP {             .                                 (11)
                                                                      bp
        This WTP measure is often justified by appeal to the simple argument that this
        is the amount by which price could be raised and still leave the utility for choice
        alternative J the same as when the product feature is turned on. Others define
        this as a willingness to accept by giving the completely symmetric definition as
        the amount by which price would have to be lowered to yield the same utility
        in a product with the feature turned off as in a product with the feature turned
        on. Given the assumption of a linear utility model and a linear price term, these
        definitions are identical.11 In the literature on conjoint methods (Orme 2001),
        WTP is sometimes defined as the amount by which the price of the feature-
        enhanced product can be increased and still leave its market share unchanged.
        In a homogeneous logit model, this is identical to expression (11).
           The WTP measure is properly viewed simply as a scaling device. That is, WTP
        is measured in dollars and is on a ratio scale so that valid inter- and cross-
        respondent comparisons can be made. As such, WTP should properly be inter-
        preted as an estimate of the change in WTP from the addition of the feature:
                                            DWTP p WTPf * ⫺ WTPf .                                         (12)
        Here WTPf* is the WTP for the product with the feature, and WTPf is the WTP
        for the product without the feature. This measure of WTP is commonly used
        by conjoint analysis practitioners. However, this measure of WTP is not the
        standard measure of WTP for an enhanced choice set or a product innovation
        as defined in the economics literature (see Trajtenberg 1989). In a companion
        paper (Allenby et al. 2014), we compute the standard WTP measure, which
        should be interpreted as a measure of the consumer surplus generated by feature
        enhancement. Of course, welfare or consumer surplus measures are not the same
        as incremental firm profits, the relevant measure for patented feature valuation.
        With uniform pricing and competition, firms are not able to extract all of the
           9
             For feature enhancement, a dummy coding approach would require that we use the difference
        in part worths associated with the enhancement in the WTP calculation.
           10
              We have defined the price coefficient such that this is always positive. See Section 3.3.
           11
              In practice, reference price effects often make willingness to accept differ from WTP (see Viscusi
        and Huber 2012), but in the standard economic model these are equivalent.




                              This content downloaded from 208.85.77.1 on Fri, 22 May 2015 19:19:23 PM
                                             All use subject to JSTOR Terms and Conditions
  Case
Case    3:17-cv-04372-CRBDocument
     5:15-md-02617-LHK     Document 84-4 Filed
                                  720-21 Filed 09/18/20
                                               03/10/17 Page
                                                        Page 22
                                                             108ofof36122

                                         Valuation of Patented Features                                  649

        consumer surplus, and the WTP measure could overstate the value of a patented
        feature.

                                               5.2. Willingness to Buy
           In some analyses, product features are valued using a WTB concept. The WTB
        is the change in market share that will occur if the feature is added to a specific
        product. In the expression
                                    WTB { MS ( jFp, A*) ⫺ MS ( jFp, A) ,                                 (13)
        MS(j) is the market share equation for product j. The market share depends on
        the entire price vector and the configuration of the choice set. Expression (13)
        holds prices fixed as the feature is enhanced or added. The market share equations
        are obtained by summing the logit probabilities over possibly heterogeneous (in
        terms of taste parameters) customers.
           The WTB assumes that firms will not alter prices in response to a change in
        the set of products in the marketplace as the feature is added or enhanced. In
        most competitive situations, if a firm enhances its product and the other com-
        peting products remain unchanged, we would expect the focal firm to be able
        to command a somewhat higher price, while the other firms’ offerings would
        decline in demand, and therefore the competing firms would reduce their prices.

               5.3. Why Willingness to Pay and Willingness to Buy Are Inadequate
           Neither WTP nor WTB take into account equilibrium adjustments in the
        market as one of the products is enhanced by addition of a feature. For this
        reason, we cannot view WTP as what a firm can charge for a feature-enhanced
        product, nor can we view WTB as the market share that can be gained by feature
        enhancement. Computation of changes in the market equilibrium due to feature
        enhancement of one product is required to develop a measure of the economic
        value of the feature. In many cases, WTP will overstate the price premium
        afforded by feature enhancement, and WTB will also overstate the impact of
        feature enhancement on market share. Equilibrium computations in differentiated-
        product cases are difficult to illustrate by simple graphical means. In this section,
        we use standard demand and supply graphs to provide an informal intuition as
        to why WTP and WTB will tend to overstate the benefits of feature enhancement.
           Figure 2 shows a standard industry supply-and-demand setup.12 The demand
        curve is represented by the downward-sloping lines, while D denotes demand
        without the feature, and D* denotes demand with the feature. The vertical
        difference between the two demand curves is the change in WTP as the feature
        is added. We assume that addition of the feature may increase the marginal cost
        of production (note that for some features, such as those created purely via

          12
             Here we consider the case of a competitive industry to provide an intuition for why the WTP
        and willingness-to-buy measures are not equilibrium quantities. In the case of imperfect competition
        or oligopoly, it is not possible to represent the equilibrium in this manner.




                              This content downloaded from 208.85.77.1 on Fri, 22 May 2015 19:19:23 PM
                                             All use subject to JSTOR Terms and Conditions
  Case
Case    3:17-cv-04372-CRBDocument
     5:15-md-02617-LHK     Document 84-4 Filed
                                  720-21 Filed 09/18/20
                                               03/10/17 Page
                                                        Page 23
                                                             109ofof36122

        650                     The Journal of LAW & ECONOMICS




                        Figure 2. Difficulties with a willingness-to-pay analysis


        software, the marginal cost will not change). The cost curves are marked C and
        C*. It is easy to see that, in this case, the change in WTP exceeds the change in
        equilibrium price.
          The analogous situation is shown for WTB in Figure 3. We have the same
        cost and demand curves, but we illustrate the WTB exercise, which is to compute
        the change in quantity sold assuming that prices do not change. The WTB clearly
        overstates the changes in equilibrium quantity demanded. Figures 2 and 3 show
        very clearly that both WTP and WTB are purely demand-based quantities that
        do not take into account changes in prices and costs as the feature is enhanced
        and a new industry equilibrium is achieved.
                5.4. Willingness to Pay in the Case of Heterogeneous Customers
           Even in the case of homogeneous customers, we have seen that WTP should
        not be regarded as a proper measure of economic value. In the case of hetero-
        geneous consumers, additional problems are associated with the WTP concept.
        In almost all choice-based conjoint settings, hierarchical Bayes methods are used
        to estimate the choice model parameters. In the hierarchical Bayes approach
        (see, for example, Rossi, Allenby, and McCulloch 2005, ch. 5 and app. A), each
        respondent may have different logit parameters b and bP, and the complete
        posterior distribution is computed for all model parameters, including individual
        respondent-level parameters. The problem, then, becomes how to summarize
        the distribution of WTP, which is revealed via the hierarchical Bayes analysis.




                         This content downloaded from 208.85.77.1 on Fri, 22 May 2015 19:19:23 PM
                                        All use subject to JSTOR Terms and Conditions
  Case
Case    3:17-cv-04372-CRBDocument
     5:15-md-02617-LHK     Document 84-4 Filed
                                  720-21 Filed 09/18/20
                                               03/10/17 Page
                                                        Page 24
                                                             110ofof36122

                                     Valuation of Patented Features                                  651




                         Figure 3. Difficulties with a willingness-to-buy analysis


        The concept of WTP provides no guidance as to how this distribution should
        be summarized. One natural summary would be that the expectation is taken
        over the distribution of model parameters:

                               ⺕[WTP] p           冕   bf
                                                      bp
                                                         p(bf , bpFData)dbf dbp .

           However, there is no compelling reason to prefer the mean over any other
        scalar summary of the distribution of WTP. Some propose using a median value
        of WTP instead. Again, there are no economic arguments as to why the mean
        or median or any other summary should be preferred. The statistical properties
        of various summaries (for example, mean versus median) are irrelevant, as we
        are not considering the sampling performance of an estimator but rather the
        appropriate summary of a population distribution. A proper economic valuation
        will consider the entire demand curve as well as competitive and cost consid-
        erations. Equilibrium quantities will involve the entire distribution via the first-
        order conditions for firm profit maximization. These quantities cannot be ex-
        pressed as a function of the mean, median, or any other simple set of scalar
        summaries of the distribution of WTP.
           However, it is possible to provide a rough intuition as to why the mean of
        WTP may be a particularly poor summary of the distribution for equilibrium




                          This content downloaded from 208.85.77.1 on Fri, 22 May 2015 19:19:23 PM
                                         All use subject to JSTOR Terms and Conditions
  Case
Case    3:17-cv-04372-CRBDocument
     5:15-md-02617-LHK     Document 84-4 Filed
                                  720-21 Filed 09/18/20
                                               03/10/17 Page
                                                        Page 25
                                                             111ofof36122

        652                      The Journal of LAW & ECONOMICS

        computations. It is the marginal rather than the average consumer that drives
        the determination of equilibrium prices. Exactly where in the distribution of
        WTP the marginal customer will be is determined by nature of the distribution
        as well as where supply factors that slice into the distribution of WTP lie. It is
        possible to construct cases in which the average WTP vastly overstates the WTP
        of the marginal customer. If the bulk of the market has a low value of WTP,
        and there is a small portion of the market with an extremely high value of WTP,
        then a profit-maximizing firm may set the price much lower than the average
        WTP so as to sell to the majority of potential customers who have relatively low
        values of WTP. There are situations in which the greater volume from low-WTP
        consumers outweighs the high margins that might be earned from the high-
        WTP segment. In these cases, the mean WTP will vastly overstate the price
        premium a firm will charge over cost for a product. It is more difficult, but
        possible, to construct similar scenarios for the median WTP.
           One of the major problems with using any measure of the central tendency
        of the distribution of WTP (mean, median, or mode) is that this includes con-
        sumers whose WTP is insufficient to be in the market. That is, our surveys
        should qualify respondents to be in the market for the products (with a screening
        question such as “Do you plan to buy a digital camera in the next 6 months?”).
        However, simply averaging WTP over all survey respondents averages in those
        whose WTP for the product as a whole is below the market price of any product
        and, therefore, would not purchase in the product category. This is a downward
        bias for WTP computations. Instead of debating whether a particular WTP
        computation is upward or downward biased for feature valuation, our view is
        that we should employ an incremental-profits measure of economic value for
        the patent context.


                   6. An Illustration Using the Digital Camera Market
           To illustrate our proposed method for patent valuation and to contrast our
        method with standard WTP and WTB methods, we consider the example of the
        digital camera market. We designed a conjoint survey to estimate the demand
        for features in the point-and-shoot submarket. This is a consumer electronics
        category that is very similar to the product categories in which there have been
        patent litigation (smartphones, tablets, and gaming consoles).
           We considered the following features with associated levels: (1) brand: Canon,
        Sony, Nikon, and Panasonic; (2) pixels: 10 and 16 mp; (3) zoom: 4# and 10#
        optical; (4) video: high-definition (720p) and full high-definition (1080p) with
        microphone; (5) swivel screen: no or yes; (6) Wi-Fi: no or yes; (7) price: $79–
        $279. We chose the swivel-screen feature as the focus of our analysis. This feature




                          This content downloaded from 208.85.77.1 on Fri, 22 May 2015 19:19:23 PM
                                         All use subject to JSTOR Terms and Conditions
  Case
Case    3:17-cv-04372-CRBDocument
     5:15-md-02617-LHK     Document 84-4 Filed
                                  720-21 Filed 09/18/20
                                               03/10/17 Page
                                                        Page 26
                                                             112ofof36122

                                         Valuation of Patented Features                                   653




                                           Figure 4. Swivel-screen attribute

        is illustrated in Figure 4. We consider the problem of valuing a patent that covers
        the swivel-screen feature.13
           The conjoint design was a standard fractional factorial design in which each
        respondent viewed 16 choice sets, each of which featured four hypothetical
        products. A dual response mode was used to incorporate the outside option.
        Respondents were first asked which of the four profiles presented in each choice
        task was most preferred. Then respondents were asked if they would buy the
        preferred profile at the stated price. If the response was no, then this response
        was recorded as the outside option, “none of the above.” Respondents were
        screened to include only those who owned a point-and-shoot digital camera and
        who considered themselves to be a major contributor to the decision to purchase
        this camera.
           The survey was fielded to the Sampling Surveys International Internet panel
        in August 2013. We received 501 completed questionnaires.14 We recorded time
        to complete the conjoint portion of the survey. The median time to complete
        was 220 seconds, or about 14 seconds per conjoint task. The 25th percentile is
        151 seconds, and the 75th percentile is 333 seconds. To check sensitivity to time
        spent on the survey, we conducted analyses deleting the bottom quartile of the
        respondents and found little change. It is a common and well-accepted practice
        to remove respondents who “straight-line,” or always select the same option
        (such as the left-most choice). The idea is that these straight-line respondents
        are not putting sufficient effort into the choice task. Of our 501 complete ques-
        tionnaires, only two respondents displayed straight-line behavior and were elim-
           13
              We are not aware of a specific patent related to the swivel-screen apparatus, but this feature is
        representative of many patented features.
           14
              This study was part of a wave of four other very similar conjoint studies on digital cameras,
        each with the same screening criteria. For all studies in the wave, 16,185 invitations were sent to
        panelists, and 6,384 responded. Of those who responded to the invitation, 2,818 passed screening,
        and of those passing screening 2,503 completed the questionnaire. Thus, the overall completion rate
        is 89 percent, which is good by survey standards.




                              This content downloaded from 208.85.77.1 on Fri, 22 May 2015 19:19:23 PM
                                             All use subject to JSTOR Terms and Conditions
  Case
Case    3:17-cv-04372-CRBDocument
     5:15-md-02617-LHK     Document 84-4 Filed
                                  720-21 Filed 09/18/20
                                               03/10/17 Page
                                                        Page 27
                                                             113ofof36122

        654                      The Journal of LAW & ECONOMICS

        inated. We also eliminated six respondents who always selected the same brand
        and two respondents who always selected the high-price brand. Our reasoning
        is that these respondents did not appear to be taking the trade-offs conjoint
        exercise seriously. We also eliminated 23 respondents who always selected the
        outside option, as their part worths are not identifiable without prior infor-
        mation. Thus, our final sample size is 468.
           Our conjoint survey data consist of repeated choice observations for a set of
        respondents. This allows for the possibility that each of the logit coefficients in
        the choice model is different for each survey respondent. We use a Bayesian
        hierarchical logit model that specifies a normal distribution of coefficients (pref-
        erences) (see, for example, Rossi, Allenby, and McCulloch 2005). This can be
        interpreted as a Bayesian analysis of a random coefficient logit model. In the
        Bayesian approach, priors are placed on the normal distribution parameters. This
        model can be represented by a sequence of three distributions:
                                         yi ∼ Multinomial(p(bFp,
                                                             i   A));

                                         bi ∼ N(mb , Vb);                                            (14)

                                  mb , Vb ∼ N(m,
                                              ¯ a⫺1
                                                 m Vb) # IW(n, V ).

        The first distribution is a multinomial choice outcome, where p is a vector of
        choice probabilities, one for each product in the market. The choice probabilities
        are driven by choice-alternative characteristics as in equation (1) as well as
        individual-specific utility weights bi. The second distribution is the random co-
        efficient model, and the third represents priors on what Bayesians call the hy-
        perparameters of the normal distribution. The Bayesian hierarchical approach
        overcomes many of the limitations of standard maximum likelihood estimation
        of random coefficient choice models. For our purposes, it is especially important
        to recognize that we are not able to know the parameters of the distribution of
        preferences in the population precisely after observing our sample of about 500
        respondents. In a Bayesian procedure, this uncertainly is characterized by the
        posterior distribution of the normal distribution parameters (m, Vb). Thus, we
        must integrate out or average over possible values of these distributional pa-
        rameters to form what is known as the posterior predictive distribution:

                         p (bFData) p        冕   J(bFm, Vb)p(m, VbFData)dmdVb .                      (15)

        Equation (15) reflects the influence of both the model (the normal random
        coefficient distribution) and the data through the posterior distribution of the
        normal hyperparameters. The resulting distributions will be symmetric but of
        fatter tails than in the normal distribution. We also impose the constraint that
        the price coefficient is strictly negative (for details, see Allenby et al. 2014 ).
           We find aggregate demand by taking the expectation of choice probabilities
        with respect to the distribution of preference parameters over the population.




                          This content downloaded from 208.85.77.1 on Fri, 22 May 2015 19:19:23 PM
                                         All use subject to JSTOR Terms and Conditions
  Case
Case    3:17-cv-04372-CRBDocument
     5:15-md-02617-LHK     Document 84-4 Filed
                                  720-21 Filed 09/18/20
                                               03/10/17 Page
                                                        Page 28
                                                             114ofof36122

                                      Valuation of Patented Features                                               655

                                               Table 1
                            Posterior Mean of Aggregate Demand Elasticities

                           MktShareNikon         MktShareCanon          MktShareSony           MktSharePanasonic
              pNikon           ⫺1.60                   .39                    .41                       .28
              pCanon             .36                 ⫺1.71                    .50                       .33
              pSony              .39                   .52                  ⫺1.82                       .43
              pPanasonic         .34                   .43                    .56                     ⫺2.14



        The distribution of the part worths is the correct predictive distribution of
        preferences. In order to shed some light on the substitution structures found in
        aggregate demand, we compute the posterior distribution of the market share
        elasticity matrix:
                             ⭸MS(i)
                              ⭸lnpj
                                    p
                                        ⭸
                                      ⭸lnpj           冕   Pr (iFb)p(bFm, VBeta )db.                                (16)

        We note that the elasticities in equation (16) are functions of the normal dis-
        tribution hyperparameters. We average the elasticities with respect to draws from
        the posterior distribution of the hyperparameter to obtain the posterior mean
        of these elasticities and present them in Table 1. These own-price elasticities are
        quite reasonable and imply a reasonably high markup of about three times the
        cost. The cross-price elasticities are large but significantly smaller than the own-
        price elasticities. This means that each of these brands (products) is not regarded
        as very substitutable for other digital cameras, but there is a good deal of price
        sensitivity for the category purchase decision. This comes from heterogeneity in
        brand preferences across consumers. That is, there are some consumers, for
        example, who prefer the Nikon brand. This means that Nikon cameras are not
        regarded as close substitutes for other brands. This does not mean, however,
        that those people who prefer Nikon are not also price sensitive, which drives
        up the own-price elasticity for the Nikon-branded product. Strong brand pref-
        erences are common in consumer goods markets, so we regard this industry
        elasticity structure as fairly typical.

                           6.1. Changes in Equilibrium Prices and Shares
           We have argued that the economic value of a patented feature should be the
        incremental profits that accrue to the firm that practices the patent by incor-
        porating the patented feature. Before showing changes in profits, we first explore
        changes in equilibrium prices and associated market shares. We compute equi-
        librium prices with and without the patented feature to provide an idea of how
        much of a price premium a firm can charge and how market shares will adjust
        in the new industry equilibrium.
           Unlike the WTP computations, any equilibrium calculation will depend, as it
        should, on which brand and product configuration is being enhanced by addition
        of the patented feature. Here we consider the change in equilibrium outcomes




                           This content downloaded from 208.85.77.1 on Fri, 22 May 2015 19:19:23 PM
                                          All use subject to JSTOR Terms and Conditions
  Case
Case    3:17-cv-04372-CRBDocument
     5:15-md-02617-LHK     Document 84-4 Filed
                                  720-21 Filed 09/18/20
                                               03/10/17 Page
                                                        Page 29
                                                             115ofof36122

        656                         The Journal of LAW & ECONOMICS

                                                    Table 2
                                      Posterior Means of Equilibrium Prices

                                                  Nikon            Canon              Sony          Panasonic
                  Without swivel screen           207.59           188.79            172.87             185.00
                  With swivel screen              263.83           186.55            172.24             177.84
                  Change                           56.24           ⫺2.24              ⫺.63              ⫺7.16


                                                       Table 3
                                             Equilibrium Market Shares

                                                                                        Pana-
                                          Nikon          Canon           Sony           sonic           Outside Good
              Without swivel screen        10.7            12.7           13.3           10.3               53.0
              With swivel screen           10.9            12.8           13.3           10.5               52.5


        from adding the swivel-screen display to the Nikon base product (a Nikon brand
        camera with all attributes set at their lowest value except, of course, price, which
        is not constrained). The value conferred by the addition of the swivel screen
        will also depend on the configuration of other competing products. For illus-
        tration purposes only, we considered a competitive set that consists of three
        other brands (Canon, Nikon, and Panasonic) all similarly configured at the base
        level of attributes without the swivel-screen feature. We set the marginal cost
        for all brands at $75. When the swivel-screen feature is added, marginal cost is
        increased by $5 to $80.
           Table 2 presents the posterior means of the equilibrium prices computed with
        and without the swivel-screen addition to the Nikon product. Adding the swivel
        screen gives the Nikon brand more effective market power relative to the other
        branded competitors that do not have the feature. Not only does Nikon find it
        optimal to raise the price, but the stronger competition and diminished value
        of the other brands force them to lower prices in equilibrium.
           Table 3 displays the equilibrium market shares for each of the four branded
        products and the outside good calculated with and without the swivel-screen
        display. Only very minor share changes are observed. The Nikon product with
        the swivel screen gains share, primarily from the outside alternative. As we have
        seen, the other brands reduce their prices in equilibrium to compensate for the
        greater desirability of the Nikon product. We show below that these share results
        are much different from a WTB analysis in which prices are not allowed to
        adjust. A WTB analysis will overstate the share gain for Sony from feature
        enhancement, as the prices in a WTB analysis are not allowed to equilibrate in
        the new structure of competing products.
                                    6.2. Changes in Equilibrium Profits
          Our entire perspective on patent valuation is based on the incremental profits
        that accrue to a firm whose products include the patented feature. Obviously,




                             This content downloaded from 208.85.77.1 on Fri, 22 May 2015 19:19:23 PM
                                            All use subject to JSTOR Terms and Conditions
  Case
Case    3:17-cv-04372-CRBDocument
     5:15-md-02617-LHK     Document 84-4 Filed
                                  720-21 Filed 09/18/20
                                               03/10/17 Page
                                                        Page 30
                                                             116ofof36122

                                       Valuation of Patented Features                                  657




           Figure 5. Posterior distribution of the change in Nikon’s equilibrium profits from addition
        of a swivel screen.


        the absolute dollar levels of profits depend on the size of the market. In order
        to present incremental profits in an interpretable manner, we report the posterior
        distribution of the percentage change in profits. That is, we again consider the
        addition of the swivel screen to the base Nikon product:
                                                 pNikon(p*SS ) ⫺ pNikon(p*w/oSS )
                                   %Dp p                                          .
                                                        pNikon(p*w/oSS )
           To compute the posterior distribution of the percentage change in Nikon
        profits, we recompute the price and share equilibria for each draw from the
        posterior distribution of the normal distribution hyperparameters (m, Vb). Figure
        5 shows this posterior distribution, which is centered over an increase in equi-
        librium profits of about 42 percent; the posterior mean is indicated by the heavy
        dashed vertical line. This increase in profits is due primarily to the price premium
        that Nikon is now able to charge for the product. It should be emphasized that
        our equilibrium computations take into account the adjustments that will occur
        in the market after the introduction of the enhanced Nikon product. A 95 percent
        posterior interval (indicated by the small vertical bars along the X-axis) for
        percentage change in profits is quite wide, extending from about 26 percent to
        58 percent. This reflects an important finding that, even with 500 respondents,
        we do not have a great deal of precision in the estimates of quantities relevant
        to patent valuation.
                                       6.3. A Damages Point of View
           The problem of calculating damages due to patent infringement can also be
        solved by application of our principle of economic valuation with incremental




                            This content downloaded from 208.85.77.1 on Fri, 22 May 2015 19:19:23 PM
                                           All use subject to JSTOR Terms and Conditions
  Case
Case    3:17-cv-04372-CRBDocument
     5:15-md-02617-LHK     Document 84-4 Filed
                                  720-21 Filed 09/18/20
                                               03/10/17 Page
                                                        Page 31
                                                             117ofof36122

        658                       The Journal of LAW & ECONOMICS




         Figure 6. Posterior distribution of the change in Nikon’s profits from Sony infringement


        profits. Consider the case in which Nikon owns the patent for the swivel-screen
        technology. Sony infringes on this patent by introducing a point-and-shoot cam-
        era with the same swivel-screen feature. How has Nikon been injured by this
        act of infringement? The answer is clearly that Nikon is injured only to the
        extent that its profits are lower than in the case in which Sony does not infringe.
        Our demand models and equilibrium calculations allow us to compute this loss
        of profits. Profits in the counterfactual in which Sony does not infringe can be
        computed simply from the equilibrium prices and shares shown above. We then
        add the swivel screen to both the Nikon and Sony models and compute the
        associated price equilibrium. The percentage change in profits for Nikon rep-
        resents the damages that can be attributed to the Sony infringement:
                                        pNikon(p*Nikon, Sony SS ) ⫺ pNikon(p*Nikon Only SS )
                      %DpNikon p                                                             .        (17)
                                                     pNikon(p*Nikon Only SS )
        Here p* refers to the equilibrium prices. These equilibrium computations take
        into account that if Sony were to infringe, Nikon might be forced to lower prices;
        this is often termed the problem of price erosion. In sum, this method takes
        full account of all ways in which Sony’s infringement might harm Nikon.
           Figure 6 shows how Nikon’s profits would decline in the face of stiffer com-
        petition from the Sony product with the infringing feature. The posterior mean
        (indicated by the vertical dashed line) is an 11 percent reduction in Nikon’s
        profits. When Sony adds the swivel screen to its product, demand for the Sony
        product increases dramatically. If Nikon were to keep its price at the equilibrium
        price that would prevail with only the Nikon product having the swivel screen,
        then Nikon would lose significant share to Sony. However, we would not expect
        Nikon to simply stand by and not react to the more formidable competition




                           This content downloaded from 208.85.77.1 on Fri, 22 May 2015 19:19:23 PM
                                          All use subject to JSTOR Terms and Conditions
  Case
Case    3:17-cv-04372-CRBDocument
     5:15-md-02617-LHK     Document 84-4 Filed
                                  720-21 Filed 09/18/20
                                               03/10/17 Page
                                                        Page 32
                                                             118ofof36122

                                     Valuation of Patented Features                                  659




                        Figure 7. Posterior distribution of ⺕[WTP] (in dollars)

        from Sony. In response to the upgrade of the Sony product, Nikon would be
        forced to reduce its price significantly. In the end, the new equilibrium results
        in Nikon reducing its price from $263.55 to $225.12 and maintaining approx-
        imately the same share as before the entry of the swivel-screen Sony product.
        This illustrates the importance of undertaking equilibrium calculations instead
        of simply holding prices or shares constant.
                                           6.4. Willingness to Pay
           As indicated in Section 5, the most common practice in product and feature
        valuation is a WTP analysis. We can easily use our digital camera data to re-
        produce this analysis for the swivel-screen feature. Since WTP is a consumer-
        specific concept, any WTP analysis for a set of consumers will have to summarize
        the distribution of WTP across consumers. A sensible summary would be to
        estimate the expected or population average WTP, ⺕[WTP]. The term ⺕[WTP]
        is the mean WTP across the population represented by our normal model of
        preferences:

                          ⺕[WTPFm, Vb] p               冕   bf
                                                           bp
                                                              p(bf , bpFm, Vb)dbf dbp .              (18)

        To construct the posterior distribution of ⺕[WTP], we use the draws from the
        posterior distribution of (m, Vb). For each draw of the hyperparameter, a very
        large number of draws are made from the normal distribution of preferences
        (we used 10,000) to approximate the integral in equation (18). We do this for
        each draw from the posterior of the hyperparameters to build up the posterior
        predictive distribution of the mean WTP.
           Figure 7 shows the posterior distribution of WTP. This distribution is centered




                          This content downloaded from 208.85.77.1 on Fri, 22 May 2015 19:19:23 PM
                                         All use subject to JSTOR Terms and Conditions
  Case
Case    3:17-cv-04372-CRBDocument
     5:15-md-02617-LHK     Document 84-4 Filed
                                  720-21 Filed 09/18/20
                                               03/10/17 Page
                                                        Page 33
                                                             119ofof36122

        660                         The Journal of LAW & ECONOMICS

        over very large dollar values (mean of $64.66 and median of $63.71). The pos-
        terior interval for WTP extends from $25 to $110 (indicated by the small vertical
        lines), which reveals a considerable amount of uncertainty. This high level of
        posterior uncertainty is all the more remarkable considering the large sample
        size of around 500 and an orthogonal design with prices varying from $79 to
        $279. This suggests that considerably larger samples would be required to produce
        precise estimates of WTP. Of course, larger and more informative data would
        not overcome the conceptual limitations of WTP as a method of valuation. The
        WTP analysis provides an estimate of the expected WTP, which is larger than
        the equilibrium price premium reported in Table 2 and is in accordance with
        the intuition that this is apt to be the case when the WTP of the marginal
        consumer is different from the average WTP.15

                                              6.5. Willingness to Buy
           There are two possible WTB analyses relevant to patent valuation. The value
        of the patent to the firm practicing the patent (under the assumption of no
        infringement) might be informed by a WTB analysis in which we measure the
        gain in market share for a firm that adds the patented feature to an existing
        product. The WTB would be computed simply by enhancing the product while
        holding the prices constant. If we take the example of adding the swivel-screen
        feature to a Nikon product, then we have already seen that the primary source
        of value in an equilibrium analysis is not the gain in share made possible by
        the patented feature but rather the increased price premium. Figure 8 shows a
        WTB analysis for the simple case of the addition of the swivel screen to the
        Nikon product. The WTB analysis shows a very large increase in Nikon’s market
        share of almost 5 percentage points. This is a misleading estimate for two reasons:
        Nikon will not find it profit maximizing to keep the price constant when the
        swivel-screen feature is added, and competing brands will adjust their prices
        downward. We have already seen that the change in equilibrium shares is minimal
        when these price adjustments are made.
           The second WTB analysis that could be undertaken is one to examine the
        loss of Nikon’s market share when Sony enters the market with an infringing
        product. That is, we consider the market share of the Nikon product with the
        swivel screen in a market in which no other competitor has the patented swivel-
        screen feature and compare this with the market share of the Nikon product in
        a market in which the Sony product also has the swivel-screen feature. All share
        computations hold the price of the Nikon product constant at the equilibrium
        price that would prevail in the market prior to Sony’s infringement. In other
        words, Nikon does not respond by lowering its price in the face of the Sony
        entry. This shows the flaw in the WTB analysis; it takes a static and nonequi-
          15
             While the difference between the equilibrium price premium and the average WTP is relatively
        small in this example, if you add the swivel-screen feature to the Sony brand, the price premium
        will be only about one-half of the ⺕[WTP] estimate.




                             This content downloaded from 208.85.77.1 on Fri, 22 May 2015 19:19:23 PM
                                            All use subject to JSTOR Terms and Conditions
  Case
Case    3:17-cv-04372-CRBDocument
     5:15-md-02617-LHK     Document 84-4 Filed
                                  720-21 Filed 09/18/20
                                               03/10/17 Page
                                                        Page 34
                                                             120ofof36122

                                       Valuation of Patented Features                                  661




           Figure 8. Posterior distribution of the change in Nikon’s share from addition of the swivel-
        screen feature.


        librium view. In recent Apple v. Samsung litigation, this method of WTB analysis
        was employed. Figure 9 shows the posterior predictive distribution of the decline
        in Nikon’s share resulting from a WTP analysis that does not account for Nikon’s
        price reduction in response to the entry of Sony with an infringing product.
        The distribution is centered on a decline in Nikon’s share of about 2 percent.
        Equilibrium computations show no appreciable change in Nikon’s share because
        Nikon finds it optimal to lower its price in response to Sony’s infringement as
        detailed in Section 6.3. Thus, a damages analysis that uses the WTB estimate of
        lost market share would be misleading and tend to overestimate damages.


                                                  7. Conclusions
           Our perspective is that a patent for a product feature has value only to the
        extent to which firms can earn incremental profits from the addition of the
        patented feature. Incremental profits are determined not only by the value that
        individual consumers place on the patented feature but also on the nature and
        extent of competition in the relevant market. This means that in order to im-
        plement our economic paradigm for patent valuation, we need to be able to
        estimate demand for product features and model competitive behavior. In many
        situations, observational data on the products, prices, and quantity demanded
        are not sufficient to estimate demand for patented features, and we must turn
        to survey-based methods.
           A conjoint survey attempts to simulate marketplace purchase behavior for a
        sample of consumers. Product features are manipulated according to an exper-
        imental design, and the respondents are asked to choose from among hypothetical




                            This content downloaded from 208.85.77.1 on Fri, 22 May 2015 19:19:23 PM
                                           All use subject to JSTOR Terms and Conditions
  Case
Case    3:17-cv-04372-CRBDocument
     5:15-md-02617-LHK     Document 84-4 Filed
                                  720-21 Filed 09/18/20
                                               03/10/17 Page
                                                        Page 35
                                                             121ofof36122

        662                         The Journal of LAW & ECONOMICS




              Figure 9. Posterior distribution of the change in Nikon’s share when Sony infringes

        products defined by product features. This eliminates many of the drawbacks
        of using observational data, which are frequently not sufficiently informative to
        be useful in patent valuation. However, conjoint studies must be designed spe-
        cifically for demand and profit calculations. In particular, the set of competitive
        brands available in the marketplace must be included, and the choice tasks must
        include the outside option.
           We illustrate our approach with conjoint data obtained from a survey on
        digital cameras. After calibrating a demand system for digital cameras that is
        based on a characteristics model, we compute incremental profits from adding
        a patented feature to one or more of the competing products. Equilibrium
        calculations allow prices to adjust as a feature is added to a product, which gen-
        erates more realistic measures of economic value.
           Finally, while we have demonstrated that conjoint data can be used to value
        patented features in an incremental-profits approach, the demands are greater
        on the design and analysis of conjoint data if the data are to be used for patent
        valuation. We have shown that the standard-size samples are inadequate to
        precisely estimate profit-based measures of patent value.

                                                       References
        Allenby, Greg M., Jeff D. Brazell, John R. Howell, and Peter E. Rossi. 2014. Economic
          Valuation of Product Features. Working Paper No. 2013-05-01. Fisher College of Busi-
          ness, Ohio State University, Columbus.
        Allenby, Greg M., and Peter E. Rossi. 1999. Marketing Models of Consumer Heterogeneity.
          Journal of Econometrics 89:57–78.
        Berry, Steven, James Levinsohn, and Ariel Pakes. 1995. Automobile Prices in Market
          Equilibrium. Econometrica 63:841–90.




                             This content downloaded from 208.85.77.1 on Fri, 22 May 2015 19:19:23 PM
                                            All use subject to JSTOR Terms and Conditions
  Case
Case    3:17-cv-04372-CRBDocument
     5:15-md-02617-LHK     Document 84-4 Filed
                                  720-21 Filed 09/18/20
                                               03/10/17 Page
                                                        Page 36
                                                             122ofof36122

                                       Valuation of Patented Features                                  663

        Box, George E. P., and Norman R. Draper. 1987. Empirical Model-Building and Response
          Surfaces. Hoboken, N.J.: John Wiley & Sons.
        Brazell, Jeff D., Christopher G. Diener, Ekaterina Karniouchina, William L. Moore, Válerie
          Séverin, and Pierre-Francois Uldry. 2006. The No-Choice Option and Dual Response
          Choice Designs. Marketing Letters 17:255–68.
        McFadden, Daniel L. 1983. Econometric Analysis of Qualitative Response Models. Pp.
          1395–1456 in vol. 2 of Handbook of Econometrics, edited by Zvi Griliches and Michael
          D. Intriligator. Amsterdam: North-Holland.
        Ofek, Elie, and V. Srinivasan. 2002. How Much Does the Market Value an Improvement
          in a Product Attribute? Marketing Science 21:398–411.
        Orme, Bryan K. 2001. Assessing the Monetary Value of Attribute Levels with Conjoint
          Analysis: Warnings and Suggestions. Unpublished manuscript. Sawtooth Software, Se-
          quin, Wash.
        ———. 2009. Getting Started with Conjoint Analysis: Strategies for Product Design and
          Pricing Research. Madison, Wis.: Research Publishers.
        Petrin, Amil. 2002. Quantifying the Benefits of New Products: The Case of the Minivan.
          Journal of Political Economy 110:705–29.
        Rossi, Peter, Greg Allenby, and Robert McCulloch. 2005. Bayesian Statistics and Marketing.
          Hoboken, N.J.: John Wiley & Sons.
        Sheatsley, Paul. 1983. Questionnaire Construction and Item Writing. Pp. 195–230 in
          Handbook of Survey Research, edited by Peter H. Rossi, James D. Wright, and Andy B.
          Anderson. New York: Academic Press.
        Train, Kenneth E. 2003. Discrete Choice Methods with Simulation. Cambridge: Cambridge
          University Press.
        Trajtenberg, Manuel. 1989. The Welfare Analysis of Product Innovations, with an Ap-
          plication to Computed Tomography Scanners. Journal of Political Economy 97:444–79.
        Viscusi, W. Kip, and Joel Huber. 2012. Reference-Dependent Valuations of Risk: Why
          Willingness-to-Accept Exceeds Willingness-to-Pay. Journal of Risk and Uncertainty 44:
          19–44.
        Yeager, David S., Jon A. Krosnick, Linchiat Chang, Harold S. Javitz, Matthew S. Leven-
          dusky, Alberto Simpser, and Rui Wang. 2011. Comparing the Accuracy of RDD Tele-
          phone Surveys and Internet Samples Conducted with Probability and Non-probability
          Samples. Public Opinion Quarterly 75:709–47.




                            This content downloaded from 208.85.77.1 on Fri, 22 May 2015 19:19:23 PM
                                           All use subject to JSTOR Terms and Conditions
